Name: 2007/38/EC: Council Decision of 22 January 2007 appointing three Danish members and five Danish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-01-24; 2008-01-08

 24.1.2007 EN Official Journal of the European Union L 17/20 COUNCIL DECISION of 22 January 2007 appointing three Danish members and five Danish alternate members to the Committee of the Regions (2007/38/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Danish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Three members' seats on the Committee of the Regions will become vacant following the resignations of Ms Vibeke STORM RASMUSSEN, Mr Johannes FLENSTED-JENSEN and Mr Lars ABEL. Four alternate members' seats on the Committee of the Regions will become vacant following the resignations of Mr Kristian EBBENSGAARD, Mr SÃ ¸ren ERIKSEN, Mr Jan BOYE and Ms Bente NIELSEN. The resignations take effect on 1 January 2007. One seat as alternate member of the Committee of the Regions will become vacant following the appointment of Ms Mona HEIBERG as a member of that Committee, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Henrik RINGBÃ K MADSEN, RegionsrÃ ¥dsmedlem, in place of Ms Vibeke STORM RASMUSSEN,  Mr Karsten UNO PETERSEN, RegionsrÃ ¥dsmedlem, in place of Mr Johannes FLENSTED-JENSEN,  Ms Mona HEIBERG, BorgerreprÃ ¦sentant, KÃ ¸benhavns Kommune, in place of Mr Lars ABEL; (b) as alternate members:  Ms Lykke DEBOIS, RegionsrÃ ¥dsmedlem, in place of Mr Kristian EBBENSGAARD,  Mr Bent LARSEN, RegionsrÃ ¥dsmedlem, in place of Mr SÃ ¸ren ERIKSEN,  Ms Tove LARSEN, Formand for sammenlÃ ¦gningsudvalget, Aabenraa Kommune, in place of Ms Bente NIELSEN,  Mr Erik NIELSEN, Borgmester, RÃ ¸dovre Kommune, in place of Mr Jan BOYE, and  Mr SÃ ¸ren SALLING, RegionsrÃ ¥dsmedlem, in place of Ms Mona HEIBERG. Article 2 This Decision shall take effect on 1 January 2007. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.